         Case 8:18-cv-03019-GJH Document 47 Filed 03/09/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

 AMERICAN CHEMICAL SOCIETY ET AL.,

                               Plaintiffs,             Case No. 8:18-cv-03019-GJH

        v.

 RESEARCHGATE GMBH,

                               Defendant.



                   MOTION TO MODIFY THE PROTECTIVE ORDER

       Plaintiffs American Chemical Society, Elsevier Inc., Elsevier Ltd., and Elsevier B.V.

(collectively, “Plaintiffs”), by and through their respective undersigned counsel, hereby submit

this Motion to Modify the Protective Order previously proposed by the parties (ECF No. 32) and

entered by the Court (ECF No. 35) to permit Matthew Stratton, Senior Counsel at Elsevier, to view

information designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

       Paragraph 4(a)(ii) of the Protective Order limits the employees of Plaintiffs who can view

information designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to four

designated members of Plaintiffs’ in-house legal departments. Mr. Stratton is an attorney at

Elsevier who works closely with outside counsel on this case and allowing him to view information

designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” would greatly

facilitate Elsevier’s ability to manage this case. Accordingly, Plaintiffs seek to modify Paragraph

4(a)(ii) to add Mr. Stratton to the list of Plaintiffs’ designated in-house counsel who can view

information designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

       Plaintiffs have conferred with counsel for Defendant ResearchGate GmbH and Defendant

does not oppose this motion.
        Case 8:18-cv-03019-GJH Document 47 Filed 03/09/20 Page 2 of 3



Dated: March 9, 2020                      Respectfully Submitted,


                                          __/s/ Corey Miller_________
                                          Corey Miller (Bar Number 20835)
                                          Scott A. Zebrak (Bar Number 17741)
                                          Lucy Grace D. Noyola
                                          OPPENHEIM + ZEBRAK, LLP
                                          4530 Wisconsin Avenue NW, Fifth Floor
                                          Washington, DC 20016
                                          Tel: (202) 480-2999
                                          Fax: (866) 766-1678
                                          scott@oandzlaw.com
                                          corey@oandzlaw.com
                                          lucy@oandzlaw.com

                                          Counsel for Plaintiffs




                       SO ORDERED this __ day of _______________, 2020



                                   GEORGE J. HAZEL
                                   UNITED STATES DISTRICT JUDGE




                                             2
         Case 8:18-cv-03019-GJH Document 47 Filed 03/09/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 9th day of March, 2020, a copy of the foregoing

Plaintiffs’ Motion to Modify the Protective Order was electronically filed and served on all

counsel and parties of record via the Court’s CM/ECF system.




                                             __/s/ Corey Miller_________
                                             Corey Miller




                                                3
